FILED
                                               United States Court of Appeals
                UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                      December 4, 2015
                       _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                 No. 15-6036
                                           (D.C. No. 5:06-CR-00180-F-1)
MICHAEL DWIGHT NORWOOD,                            (W.D. Okla.)

       Defendant-Appellant.
                     _________________________________

                       ORDER AND JUDGMENT *
                       _________________________________

Before KELLY, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

      Mr. Michael Dwight Norwood was convicted of three counts of

distributing methamphetamine and one count of possessing a firearm after

a felony conviction. At sentencing, the district court found a total offense

level of 42 and imposed concurrent sentences of 120 months, two 360-

month sentences, and life imprisonment. The offense level was based on



*
      The Court has determined that oral argument would not materially
aid our consideration of the appeal. See Fed. R. App. P. 34(a)(2); 10th Cir.
R. 34.1(G). Thus, we have decided the appeal based on the briefs.

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But our order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
the 2007 drug-quantity tables, establishing sentence equivalencies to

marijuana for various controlled substances.

      In 2014, the U.S. Sentencing Commission issued Amendment 782,

modifying the drug-quantity tables to reduce the base-offense levels for

various drug-related offenses. In light of the modified drug-quantity tables,

Mr. Norwood moved for a sentence reduction under 18 U.S.C.

§ 3582(c)(2), asking the district court to reduce the sentence for one of his

drug-distribution charges from life imprisonment to 360 months. The court

denied the motion, reasoning that Mr. Norwood was ineligible for relief

under § 3582(c)(2) because Amendment 782 would not alter his guideline

range. Mr. Norwood appeals, and we affirm.

      To decide this appeal, we must determine whether the district court

correctly applied § 3582(c)(2). On this issue, we engage in de novo review.

United States v. Rhodes, 549 F.3d 833, 837 (10th Cir. 2008).

      In exercising de novo review, we must determine whether the

Commission’s modification of the drug-quantity tables would have affected

Mr. Norwood’s sentence. In our view, Mr. Norwood’s sentence would not

have been affected.

      In sentencing Mr. Norwood for possession of 53.7 grams of

methamphetamine, the district court found a base-offense level of 38 and

applied a 4-level enhancement. Under the revised drug-quantity tables, Mr.

Norwood’s base-offense level would have been 36; so with the 4-level

                                      2
enhancement, his total offense level would have been 40. Thus, with the

same enhancement applied at the initial sentencing, Mr. Norwood’s total

offense level would have fallen from 42 to 40. But Amendment 782 did not

affect Mr. Norwood’s criminal history category or other sentencing

enhancements that the district court had applied to Mr. Norwood.

      For a total offense level of either 42 or 40 with the assessed criminal

history, the guideline range was the same: 360 months to life

imprisonment. U.S. Sentencing Guidelines Manual ch. 5, pt. A (2014)

(Sentencing Table). Thus, the amendment to the drug-quantity tables did

not affect Mr. Norwood’s guideline range. In these circumstances, Mr.

Norwood cannot obtain a sentence reduction under 18 U.S.C. § 3582(c)(2).

See U.S. Sentencing Guidelines § 1B1.10(a)(2)(B) (2014) (“A reduction in

the defendant’s term of imprisonment is not consistent with this policy

statement and therefore is not authorized under 18 U.S.C. § 3582(c)(2) if

. . . an amendment . . . does not have the effect of lowering the defendant’s

applicable guideline range.”); see also United States v . Sharkey, 543 F.3d
1236, 1239 (10th Cir. 2008) (stating that because a guideline amendment

did not affect the defendant’s guideline range, a sentence reduction under

§ 3582(c)(2) was properly denied). 1



1
      In the alternative, the district court ruled that it would not have reduced
the sentence even if Mr. Norwood had been eligible for relief under
§ 3582(c)(2). We need not address the alternative ruling in light of our
                                        3
      Mr. Norwood concedes that the guideline range would have remained

the same based on the findings that the district court had made at

sentencing. Appellant’s Opening Br. at 9. But Mr. Norwood challenges

these findings, arguing that the district court violated the U.S. Constitution

by failing to allow the jury to decide matters involving relevant conduct. In

our view, this argument is not available under § 3582(c)(2). A § 3582(c)(2)

motion is available to request a sentence reduction only for the sentencing

range that was lowered by the Commission’s amendment, not to challenge

other aspects of a defendant’s sentence. See United States v. Prince, 438
F.3d 1005, 1007 (10th Cir. 2006) (holding that United States v. Booker,

543 U.S. 220 (2005), “does not provide a basis for a sentence reduction

under [18 U.S.C.] § 3582(c)”); see also United States v. Gay, 771 F.3d
681, 686 (10th Cir. 2014) (holding that a defendant cannot collaterally

attack his sentence under 18 U.S.C. § 3582(c)(2)).

      Amendment 782 reduces the base-offense level for the drug-quantity

tables, but does not affect sentencing enhancements for “relevant conduct.”

As a result, we cannot entertain Mr. Norwood’s collateral challenge to the

enhancement imposed at sentencing for relevant conduct. With that

enhancement, Amendment 782 did not affect the guideline range for Mr.

Norwood’s conviction. As a result, he does not have an available claim

conclusion that Mr. Norwood does not qualify for relief under
§ 3582(c)(2).

                                      4
under § 3582(c)(2). In these circumstances, the district court properly

denied Mr. Norwood’s motion. Thus, we affirm.

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                     5